DETAILED ACTION

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 02/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The requirement is deemed proper and is therefore made FINAL.

The Applicant is urged to cancel the non-elected claims.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Allowable Subject Matter/Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Srinivasan et al., U.S. Patent No. 9,169,157 B2 (hereinafter “Srinivasan”). Srinivasan teaches to a standard resin kettle an amine and SMA-100 (Sartomer) were added and heated at a T=150C for one hour followed the addition of more SMA-100 (Sartomer) to produce a self-crosslinkable polymer. See Srinivasan, Example 5. The present invention differs from Srinivasan in that the present invention requires a reaction mixture monomers and alcohol, amine and/or thiol, not prepared copolymers added to an alcohol, amine and/or thiol.

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Srinivasan to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT D HARLAN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


rdh